In a proceeding pursuant to section 651 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated December 12, 1975, which, after a hearing, awarded petitioner custody of the parties’ two minor children born out of wedlock. Order affirmed, without costs or disbursements. Prima facie, the mother of an illegitimate child is entitled to its custody and, when she is a proper and suitable person, the court will award custody to her as against the father, or anyone else. Whenever the question of custody is brought before the court, it acts as parens patriae to do what is in the best interest of the child. The rule which makes the welfare of the child of paramount importance and the paramount consideration in determining who is entitled to its custody applies to illegitimate, as well as to legitimate children (People ex rel Meredith v Meredith, 272 App Div 79). In accordance with that rule, and in the exercise of discretion, custody of the children in the case at bar was properly granted to the father. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.